DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 2-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,885,418. Although the claims at issue are not identical, they are not patentably distinct from each other because the narrowly written claims of US Patent No. 10,885,418 anticipate the broader claims of the current application.
Claims 2 and 15 of the current application corresponds to claim 2 of U.S. Patent No. 10,885,418.
Claim 3 of the current application corresponds to claim 5 of U.S. Patent No. 10,885,418.
Claim 4 of the current application corresponds to claim 6 of U.S. Patent No. 10,885,418.
Claim 5 of the current application corresponds to claim 7 of U.S. Patent No. 10,885,418.
Claims 6-8 of the current application corresponds to claim 8 of U.S. Patent No. 10,885,418.
Claim 9 of the current application corresponds to claim 9 of U.S. Patent No. 10,885,418.
Claim 10 of the current application corresponds to claim 3 of U.S. Patent No. 10,885,418.
Claim 14 of the current application corresponds to claim 13 of U.S. Patent No. 10,885,418.
Claim 16 of the current application corresponds to claim 3 of U.S. Patent No. 10,885,418.
Claim 17 of the current application corresponds to claim 8 of U.S. Patent No. 10,885,418.
Claim 18 of the current application corresponds to claim 9 of U.S. Patent No. 10,885,418.
Claims 19 and 20 of the current application corresponds to claim 6 of U.S. Patent No. 10,885,418.
Claims 21 and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,891,530. Although the claims at issue are not identical, they are not patentably distinct from each other because the narrowly written claims of US Patent No. 10,891,530 anticipate the broader claims of the current application.
Claim 21 of the current application corresponds to claim 18 of U.S. Patent No. 10,891,530. 
Claim 22 of the current application corresponds to claim 19 of U.S. Patent No. 10,891,530. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 6, 11, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lindsay et al. (US Pub No. 2007/0152829).
Regarding claim 2, Lindsay teaches radio frequency identification (RFID) switch tag, comprising:
a base component including a booster (See abstract, Fig. 5, and [0083]); and
a detachable component configured to removably couple to the base component (See abstract, Fig. 5, and [0083]), the detachable component including:
at least one first RFID module configured to couple with the booster (Lindsay does not explicitly teach a booster; however, Lindsay teaches an antenna that increases the read range of the RFID module.  It would be obvious to a person of ordinary skill in the art that the increased range antenna acts as a booster.), and
a second RFID module (See [0081], [0033], [0100], and [0101]);

Regarding claim 3, Lindsay teaches electrical coupling comprises one or more of capacitive coupling and inductive coupling (See [0081]).
Regarding claim 6, Lindsay teaches the at least one first RFID module comprises a plurality of first RFID modules (See [0033] and [0109] teaches multiple RFID chips with many components).
Regarding claim 11 and 12, Lindsay teaches the base component comprises an opening configured to receive the detachable component and the detachable component comprises a form corresponding to the opening, such that the detachable component is received within the opening (See Fig. 4 & 5 and [0083] teaches a removable primary antenna where the leads connecting to the antenna remain after removing the priomary antenna. It would be obvious to a person of ordinary skill in the art to be able to remove and put back the antenna into the opening in order to reuse the RFID device.).
Regarding claim 14, Lindsay teaches the at least one first RFID module and the second RFID module are disposed on a common substrate (See [0002]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS S MCCORMACK whose telephone number is (571)272-0841. The examiner can normally be reached Monday - Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS S MCCORMACK/Primary Examiner, Art Unit 2683